Citation Nr: 9910138	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  94-49 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran filed a timely and sufficient substantive 
appeal of the issue of entitlement to an increased evaluation 
for service-connected degenerative disc disease of the lumbar 
spine at L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to June 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to an increased evaluation for a service-
connected low back disability, evaluated as 10 percent 
disabling.  In an October 1994 rating decision, the RO 
established a 20 percent evaluation for the low back 
condition, effective as of May 1992.  

The issue of entitlement to an increased evaluation for 
service-connected lumbar spine disc disease was previously 
before the Board in June 1997.  At that time, the Board 
addressed the question of whether the veteran's substantive 
appeal as to the rating determination as to his low back 
condition was adequate.  The Board remanded the issue to the 
RO for further development of the issue.   


FINDINGS OF FACT

1.  In a March 1993 rating decision, the RO denied the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected degenerative disc disease at 
L5.

2.  In September 1993, the veteran filed a Notice of 
Disagreement as to the issue of 
 entitlement to an increased disability rating for his 
service-connected degenerative disc disease at L5.

3.  In September 1994, the RO issued a Supplemental Statement 
of the Case which addressed the issue of entitlement to an 
increased disability rating degenerative disc disease at L5.  
In an accompanying letter, the RO informed the veteran that 
he had 60 days in which to file a substantive appeal.

4.  In February 1995, the veteran's representative submitted 
evidence and argument in support of his claim of entitlement 
to an increased disability rating for service-connected 
degenerative disc disease at L5.    


CONCLUSION OF LAW

A valid and timely appeal was not filed as to the issue of an 
increased rating for the veteran's service-connected lumbar 
spine disability.  38 U.S.C.A. §§ 7105, 7108 (West 1991);  
38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be discussed in greater detail below, the issue 
currently before the Board is whether a substantive appeal as 
to the issue of entitlement to an increased disability rating 
for service-connected degenerative disc disease of the lumbar 
spine was timely filed.

In the interest of clarity, the Board will first review the 
procedural background of this case.  The relevant law and 
regulations will then be discussed.  Finally, the Board will 
render its analysis of the case.

Factual Background

In a rating determination dated in February 1993, issued in 
March 1993, the RO informed the veteran of the decision to 
grant his claim of entitlement to an increased evaluation for 
a service-connected left hip condition from 30 to 50 percent, 
and of the denial of a claim for an increased evaluation for 
his service-connected low back condition, evaluated as 10 
percent disabling.  In correspondence dated in March 1993, 
the veteran stated that he wished to submit a Notice of 
Disagreement as to the issue of the increased evaluation for 
his left hip.  He also stated that he wanted the RO to 
reevaluate his low back condition and to establish an 
increased evaluation for that condition.  The RO construed 
this correspondence as a Notice of Disagreement as to the 
left hip issue, but not as to the low back condition.  In 
April 1993, the RO issued a statement of the case with 
respect to the hip condition only.   

In June 1993, the veteran submitted a VA Form 9, substantive 
appeal, in which he identified only the left hip condition, 
and made no mention of his service-connected low back 
disability.  

In September 1993, the veteran was afforded a personal 
hearing before a hearing officer at the RO.  He testified as 
to the condition of both his service-connected left hip and 
his service-connected low back disabilities.  On the day of 
his hearing, he submitted a VA Form 21-4138, in which he 
requested that his prior Notice of Disagreement be amended to 
include the issue of entitlement to an increased evaluation 
for his low back condition.  

In September 1994, following further development of the 
medical evidence, the RO issued a supplemental statement of 
the case and a hearing officer decision addressing both 
claims for increased evaluations;  the RO denied an 
evaluation in excess of 50 percent for the veteran's left hip 
condition and granted an increased evaluation to 20 percent 
for the low back condition.  The supplemental statement of 
the case specifically stated that if the veteran was 
satisfied with the 20 percent evaluation for his low back 
condition, he did not have to respond, but that if he was not 
satisfied, that he was required to submit a VA Form 9 on the 
issue in order to continue the appeal.  In the transmittal 
letter, dated September 30, 1994, the RO informed the veteran 
that if the supplemental statement of the case contained an 
issue which was not included in his substantive appeal, he 
was required to respond within 60 days to perfect his appeal 
of the new issue.  Neither the veteran nor his representative 
responded to the RO's letter or supplemental statement of the 
case within the 60-day period.  

In February 1995, the veteran's representative submitted a 
Form 646, in which it presented argument in support of the 
veteran's claims of entitlement to increased evaluations for 
both his left hip and his low back.  Because a timely 
substantive appeal had not been received, the RO did not 
consider the issue of an increased evaluation for a low back 
condition to be on appeal, and did not certify that issue for 
appeal to the Board.  In October 1996, the RO issued a rating 
determination denying an increased evaluation for the low 
back condition.  The RO did not issue a supplemental 
statement of the case, indicating that the RO did not 
consider the issue to be on appeal.  In correspondence dated 
in January 1997, the veteran's representative contended that 
the issue of entitlement to an increased evaluation for the 
low back condition should be included in the appeal to the 
Board.

In June 1997, when the case came before the Board, this Board 
member remanded the issue of the adequacy of the substantive 
appeal of the claim for an increased evaluation for the 
service-connected low back condition.  The RO was instructed 
to afford the veteran and his representative the opportunity 
to present argument regarding the issue of the adequacy of 
the substantive appeal, and then to readjudicate the issue.  
In the event of an adverse decision, the RO was to issue a 
supplemental statement of the case.  In August 1998, the RO 
requested from the veteran evidence or argument to show that 
a timely substantive appeal was submitted with respect to the 
issue of entitlement to an increased evaluation for his 
lumbar spine condition.  No response was received from the 
veteran.  

In June 1998, the RO issued a supplemental statement of the 
case on the issue of adequacy of the substantive appeal, and 
provided the veteran and his representative with the 
appropriate laws and regulations and reasons and bases for 
its decision.

In October 1998, the veteran's representative submitted a 
statement in lieu of a VA Form 646 as to the issue of the 
timeliness of the appeal.  The representative argued that the 
veteran presented testimony as to the issue at his personal 
hearing in September 1993, and that this testimony 
constituted a timely substantive appeal of the issue.  
According to the representative, the veteran's September 1994 
statement in which he requested an amendment of the original 
notice of disagreement to include the low back issue should 
also have been considered a substantive appeal.  Furthermore, 
the representative argued that as the veteran's accredited 
representative, its argument submitted on behalf of the 
veteran in February 1995 should have sufficed as a timely 
substantive appeal.  

Relevant Law and Regulations

The United States Court of Veterans Appeals (Court) has held 
that the formality of perfecting an appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme which requires the filing of both a notice of 
disagreement and a formal appeal.  When an appellant fails to 
file a timely appeal, and does not request a extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1998).  In order to 
perfect an appeal, the appellant must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails notice of its determination to him or her.  Otherwise, 
that determination will become final.  A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mailed the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of notification of the determination 
being appealed, whichever period ends later.  The date of 
mailing of the statement of the case will be presumed to be 
the same as the date of the statement of the case and the 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(d) (West 1991); 38 
C.F.R. § 20.302(b) (1998).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans Appeals," or correspondence 
containing the necessary information. 38 C.F.R. § 20.202.  
Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 U.S.C.A. § 7105(a);  38 C.F.R. § 20.202.

Pursuant to 38 U.S.C.A. § 7105, the agency of original 
jurisdiction may close a case for failure to respond to the 
statement of the case.  However, questions as to timeliness 
or adequacy of a veteran's substantive appeal shall be 
determined the Board.  See also 38 C.F.R. § 19.34 (1998).   

Analysis

The veteran, through his representative, essentially contends 
that in April 1993, the RO incorrectly failed to issue a 
statement of the case as to the issue of entitlement to an 
increased evaluation for the veteran's service-connected low 
back condition.  The representative contends that the RO 
should have interpreted the veteran's March 1993 Notice of 
Disagreement to include that issue.  The representative 
further contends that the veteran's testimony and the 
representative's statement, both received into the record 
during the veteran's September 1993 personal hearing at the 
RO, should have been considered as substantive appeals of the 
low back rating issue.  The veteran's representative has also 
contended that its February 1995 statement, submitted on 
behalf of the veteran, was sufficient to qualify as a 
substantive appeal, as there is no prohibition on a veteran's 
representative submitting a substantive appeal on behalf of a 
veteran.

In the case at hand, the Board finds that the veteran failed 
to submit a timely substantive appeal as to the issue of 
entitlement to an increased evaluation for service-connected 
degenerative disc disease of the lumbar spine at L5.  The 
applicable regulations, which have been discussed above,  
require that a claimant submit a substantive appeal within 
60 days of the issuance of the statement of the case or 
supplemental statement of the case, or within the one year 
period following the mailing of the notice of the underlying 
determination.

The rating decision which was intended to be appealed was 
mailed to the veteran in March 1993.  The first statement of 
the case to address the issue of entitlement to an increased 
evaluation for the low back condition was issued in September 
1994.  The supplemental statement of the case specifically 
informed the veteran of the necessity of submitting a 
substantive appeal, and the notification letter informed him 
of the 60 day period for response.  The veteran did not 
respond within the 60 day period with either a VA Form 9 or 
other form of substantive appeal, or in the alternative a 
notice of his desire to continue his appeal.  Nor did the 
veteran's representative respond to the supplemental 
statement of the case within 60 days.

The veteran's representative did submit a statement in 
February 1995.  However, this was submitted more than 60 days 
after the issuance of the relevant supplemental statement of 
the case.  The Board finds no basis for accepting this 
statement as a timely substantive appeal.  The Board also 
notes that there is no request for an extension of time in 
which to file a substantive appeal of record.  See 38 C.F.R. 
§ 3.109 (1998).

The Board finds no merit in the argument set forth by the 
veteran's representative which contends that the veteran's 
appearance and testimony at his personal hearing in September 
1993, or the statement he submitted at that time, should be 
considered to be a substantive appeal.  This testimony and 
statement in support of his claim, were submitted prior to 
the issuance of a statement of the case, and cannot therefore 
be interpreted as a timely substantive appeal pursuant to 
38 C.F.R. § 20.302.  Indeed, the Board observes that the 
Notice of Disagreement was filed at the time of the September 
1993 hearing; a substantive appeal could not be filed until 
an intervening Statement of the Case was issued.

Because the veteran has not submitted a timely substantive 
appeal to perfect his appeal of the issue of entitlement to 
an increased evaluation for service-connected degenerative 
disc disease of the lumbar spine at L5, the Board finds it 
has no jurisdiction over the underlying appeal.  See 
38 U.S.C.A. § 7108; see also Roy, 5 Vet. App. 554;  Rowell v. 
Principi, 4 Vet. App. 9 (1993) (if there is a failure to 
comply with the law or regulations, it is incumbent upon the 
Board to reject the application for review on appeal).  
Therefore, the Board dismisses the veteran's claim for an 
increased evaluation of service-connected degenerative disc 
disease of the lumbar spine at L5 for failure to present a 
timely substantive appeal.  The Board wishes to make it 
clear, however, that in making its decision, it has not 
reviewed the merits concerning the underlying claim of 
entitlement to an increased disability rating for the 
veteran's service-connected lumbar spine disability.  The 
Board intimates no opinion concerning the ultimate 
disposition of such substantive issue, should it eventually 
be duly appealed. 


ORDER

The veteran did not file a timely appeal as to the claim of 
entitlement to an increased evaluation for service-connected 
degenerative disc disease of the lumbar spine at L5.  The 
appeal as to the issue of timeliness of filing a substantive 
appeal is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



